Per Curiam.
The question whether there could be such a marriage arose in the case of J. W. Swartz, who was convicted of bigamy, on the basis of a common law marriage, in the criminal court pf Cuyahoga county.
The circuit court upholds the decision of the lower court, and says that the evidence of cohabitation, recognition of children and the holding out of the woman as one’s wife is competent to establish a common law marriage, which is valid in Ohio, and as such may be the basis for the conviction on the charge of bigamy. The circuit court holds further that there cannct be a marriage for one purpose that is not a marriage for all purposes of that contract, and the statute says that a man who has one wife and marries another is guilty of bigamy.